Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, and 9 have been amended and claims 2, 4, 8, and 17 have been canceled. Claims 21-22 have been newly added. Currently, claims 1, 3, 5-7, 9-16, and 18-22 are under examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5-7 depend on claim 4 which has been currently canceled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew, US20160013085 in view of Inaba, US6059636 and further in view of Benvegnu, US20070087662.
Regarding claim 1, Chew discloses a platen supporting a polishing pad (Platen 120 supporting pad 112), the platen having a recess (a recess in element 120, Fig 2 ), and wherein the polishing pad has a polishing layer and a backing layer (layers 112 and 114, Fig 2); a flexible membrane in the recess (Element 164, Fig 2); and an in-situ vibration monitoring system to generate a signal (system involved in sensing using sensor 162, Fig 2 ), the in-situ vibration monitoring system including a vibration sensor supported by the flexible membrane and positioned to couple to an underside of the polishing pad (Element 162 having acoustic emission element which measured acoustic wave vibrations).
 However, Chew does not disclose a pad portion coupled to a remainder of the polishing pad by material that is softer than the pad portion; the flexible membrane defines a pressurizable volume in the recess below the flexible membrane.
Inaba teaches an air bag 162 which is in communication with sensor 72 wherein the flexible bag 162 therefore changing the location of the sensors 72. (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the flexible membrane disclosed by Chew to have further incorporated a pressurized chamber; and a pump to pressurize the chamber and urge the sensor as taught by Inaba  in order to increase the signal strength by adjusting the location of the sensor for increased signal strength while at the same time adjustably bias the sensor using air for increasing control of the location of the sensors. 
Benvegnu teaches a pad portion 58 which is couple to a polishing pad 30 and 31 by means of sealing member 310 . (paragraph 0083, Fig 6F )
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the polishing pad disclosed by Chew in view of Inaba to have further incorporated a pad portion coupled to a remainder of the polishing pad by a material as taught by Benvegnu in order to create a seal between polishing pad and provide sufficient flexibility to allow full transmission of forces being measured. 
However, Chew in view of Inaba and further in view of Benvegnu does not disclose the pad portion is coupled to the remained of the polishing pad by al softer material  than the pad portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further incorporated pad portion coupled to a remainder of the polishing pad by material that is softer than the pad portion , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice since such modification would enable function of Benvegnu’s portion 310 and would not interfere with the polishing action. 
Regarding claim 3,  Chew in view  of Inaba and further in view of Benvegnu discloses each and every limitation set forth in claim 1. Furthermore, Chew discloses an aperture in the backing layer , and wherein the vibration sensor directly contacts an underside of the polishing layer.  (aperture 116 , Fig 2)
Regarding claim 5, Chew in view of Inaba and further in view of Benvegnu discloses each and every limitation set forth in claim 1.  Furthermore, Benvegnu teaches the material completely laterally surrounds the pad portion. (Fig 3)
Regarding claim 6, Chew in view of Inaba and further in view of Benvegnu discloses each and every limitation set forth in claim 1.  Furthermore, Benvegnu teaches the pad portion of the polishing pad and the remainder of the polishing pad have the same material composition. (paragraph 0062 and Fig 6D)
Regarding claims 11, Chew in view of Inaba and further in view of Benvegnu discloses each and every limitation set forth in claims 8. Furthermore, Inaba teaches a pump to pressurize the volume and urge the vibration sensor into contact with the polishing pad.  (Element 40 , Fig 2)
Regarding claims 12-13,  Chew in view of Inaba and further in view of Benvegnu discloses each and every limitation set forth in claim 1. Furthermore, Chew discloses a controller configured to receive signals from the vibration sensor and detect a polishing endpoint and the controller is configured to detect exposure of an underlying layer. (controller 190)
Claim(s) 14-15 and 18-20 is /are rejected under 35 U.S.C. 103 as being unpatentable over Chew, US20160013085 in view of Inaba, US6059636
Regarding claim 14, Chew discloses a platen to support a polishing pad (Platen 120 supporting pad 112), the platen having a recess(a recess in element 120, Fig 2 ); a flexible membrane in the recess(Element 164, Fig 2); an in-situ vibration monitoring system to generate a signal(system involved in sensing using sensor 162, Fig 2 ), the in-situ vibration monitoring system including a vibration sensor supported by the flexible membrane and positioned to couple to an underside of the polishing pad(Element 162 having acoustic emission element which measured acoustic wave vibrations).
However Chew does not disclose  a flexible membrane in the recess that forms a pressurized chamber; and a pump to pressurize the chamber and urge the vibration sensor into contact with the underside of the polishing pad. 
Inaba teaches an air bag 162 which is in communication with sensor 72 wherein the flexible bag 162 therefore changing the location of the sensors 72. (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the flexible membrane disclosed by Chew to have further incorporated a pressurized chamber; and a pump to pressurize the chamber and urge the sensor as taught by Inaba  in order to increase the signal strength by adjusting the location of the sensor for increased signal strength. 
Regarding claim 15,  Chew in view of Inaba discloses each and every limitation set forth in claim 14. Furthermore,  Inaba teaches the flexible membrane provides an inflatable balloon. (Fig 2 portion 30)
Regarding claim 18, Chew discloses bringing a substrate into contact with a polishing pad (Fig 2 by means of shaft 152); generating relative motion between the substrate and the polishing pad (rotating either pad and the substrate, Fig 2); urging a vibration sensor into contact with an underside of the polishing pad(sensor 162 by means of element 164, Fig 2); and acoustically monitoring the substrate using the sensor.  (operation of the sensor 162 , Fig 2)
However, Chew does not disclose urging the vibration sensor into contact with an underside of the polishing pad by pressurizing a chamber below the vibration sensor. 
Inaba teaches an air bag 162 which is in communication with sensor 72 wherein the flexible bag 162 therefore changing the location of the sensors 72. (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the flexible membrane disclosed by Chew to have further incorporated a pressurized chamber as taught by Inaba  in order to increase the signal strength by adjusting the location of the sensor for increased signal strength. 
Regarding claim 19,  Chew in view of Inaba discloses each and every limitation set forth in claim 18. Furthermore, Chew discloses detecting exposure of an underlying layer based on signal from the sensor. (by means of controller 190)
Regarding claim 20, Chew in view of Inaba discloses each and every limitation set forth in claim 18. Furthermore, Inaba teaches pressurizing a chamber comprises inflating a balloon. (portion 30a, Fig 2)
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew, US20160013085 in view of Inaba, US6059636 and further in view of  Benvegnu, US20070087662 and further in view of Tang, US20160256978
Regarding claim 7, Chew in view of Inaba and further in view of Benvegnu discloses each and every limitation set forth in claim 4. However, Chew does not disclose the polishing layer has grooves, and the material is positioned at the bottom of the grooves.
Tang teaches an acoustic emission monitoring in a CMP polishing wherein a plurality of grooves 116 formed on the polishing layer . (Fig 4)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the polishing layer disclosed by Chew to have further incorporated grooves as taught by Tang in order to transport slurry across the polishing layer. (paragraph 0047, Fig 4) 
Response to Arguments
Applicant's arguments filed 11/22/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues that a person of ordinary skill in the art would not have a reason to modify the acoustic sensor as shown in Chew based on a configuration which requires lateral motion of the contacting pad portion as shown in Benvegnu.  Examiner respectfully disagrees. Even though Benvegnu does operate with a different sensing mechanism , one of ordinary skill in the art would have recognize the benefit of incorporating the soft material (310 ) and portion ( 58 ) since such modification would enhance force transmission by enabling increased lateral and vertical motion due to softness of the soft material.  Benvegnu essentially discloses that I would have been obvious to have incorporated a soft material in communication with a portion of the polishing pad and incorporating the soft material in communication with a sensing mechanism.  
Furthermore, Applicant argues that a person of ordinary skill in the art would not be motivated to make a combination of Chew with Inaba for the purpose of biasing a contact type sensor against the polishing pad to receive acoustic emissions from a substrate passing over the polishing pad. Examiner respectfully disagrees. Inaba disclosure of a bladder portion with rubber 30 inherently would act as both spring and a lifting device due to nature of air inside a bladder. Eventhough Inaba does not disclose an acoustic sensor , Inaba does provide a mechanism with which one of ordinary skill in the art would be able to adjust and provide a spring force acting on a sensing mechanism. Chew discloses a biased acoustic sensor against a polishing pad and it would have been within one of ordinary skill in the art to have modified the spring disclosed by Chew with the bladder configuration disclosed by Inaba in order to provide a more controlled spring constant or provide proper adjustability to the sensing mechanism. 

Allowable Subject Matter
Claims 21-22 are allowed.
Claims 9-10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention the limitations the pressurized volume is entirely contained within the flexible membrane” and “the flexible membrane extends across the recess to seal the volume below the flexible membrane” fails to render the claimed invention obvious or anticipated. For instance , the current combination of Chew in view Inaba render obvious incorporation of a pressurized volume with a sensing mechanism however Chew in view of Inaba fails to disclose the configuration of “the pressurized volume is entirely contained within the flexible membrane” and “the flexible membrane extends across the recess to seal the volume below the flexible membrane”. Further search and consideration have failed to result in possible prior art that would render the claimed invention obvious or anticipated. Therefore, for the reasons above the claim limitations of claims 9-10 and 16 if rewritten in independent form would be considered as containing allowable subject matter. Furthermore, claims 21-22 have been considered as allowable as currently claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723